Order entered May 27, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00622-CV

                              IN RE RICHARD BROWN, Relator

                 Original Proceeding from the 282nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. F06-62942

                                              ORDER
       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We DISMISS relator’s motion for leave to proceed in forma pauperis and motion

for leave to submit fewer copies as moot, although we have considered the petition without

payment of the mandamus filing fee and the required number of copies. We ORDER relator to

bear the costs of this original proceeding.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE